Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by KONDOH et al. (Pub NO. US 2017/0038338 A1; hereinafter Kondoh).
Regarding Claim 10, Kondoh teaches a wire rope inspection device (device in Fig. 5; See [0056]-[0060]]) comprising:
a magnetic field application unit (magnets 14/15 in fig. 5; See [0057]) configured to adjust a magnitude and a direction of magnetization of a wire rope (magnets 14/15 adjusts the direction and magnetization in fig. 5; See [0058]), which is a magnetic body (magnets 14/15 in Fig. 5), by applying a magnetic field to the wire rope in advance (See [0058]);
a detection coil (16R/16L in Fig. 5; See [0057]-[0058]) including a first receiving coil  (16R in Fig. 5; See [0057]-[0058]) and a second receiving coil (16L in Fig. 5; See [0057]-[0058]), the detection coil being configured to detect a change in the magnetic field of the wire rope (See [0059]) based on a difference between a detection voltage (detection voltage V of two coils in fig. 7; See [0060]) that changes with a magnetic flux that passes through the first receiving coil and a detection voltage that changes with a magnetic flux that passes through the second receiving coil (result based on the difference /cancellation of flux passes through the two coils 16L and 16R; See [0062]); and
a controller (See test signal processing unit in Fig. 12; See [0073]-[0076]) configured or programmed to detect a state of the wire rope based on a difference at substantially a same position (two coils 16R and 16L are in same position; See [0057]-[0060]) between a first detection signal acquired by the detection coil in a first measurement (detection voltage of first coil 16R in first measurement; See [0057]-[0058]) and a second detection signal acquired by the 

    PNG
    media_image1.png
    925
    871
    media_image1.png
    Greyscale

Regarding Claim 11, Kondoh teaches the wire rope inspection device according to claim 10, wherein
the detection coil is configured to detect a change in an intrinsic magnetic property of the wire rope (detection voltage V of two coils in fig. 7; See [0060]); and
the controller is configured or programmed to acquire the difference between the first detection signal and the second detection signal (See test signal processing unit in Fig. 12; See [0073]-[0076]) at substantially the same position (two coils 16R and 16L are in same position; See [0057]-[0060]), and cancel an output based on the change in the intrinsic magnetic property of the wire rope (result based on the cancellation of flux passes through the two coils 16L and 16R; See [0062]).
Regarding Claim 12, Kondoh teaches the wire rope inspection device according to claim 10, further comprising a magnetic field application unit (amplifying circuit 17 in Fig. 12; See [0074]) configured to adjust a direction of magnetization of the wire rope by applying a magnetic field to the wire rope in a direction that intersects with a direction in which the wire rope extends (See [0074]).
Regarding Claim 13, Kondoh teaches the wire rope inspection device according to claim 10, further comprising a storage (control unit; See [0029]) configured to store detection information in which each of the first detection signal and the 
the controller is configured or programmed to acquire the detection information from the storage (control unit has storage to compare with predetermined value of test signal; See [0074]), to substantially align, with each other, positions at which the wire rope is detected in the first measurement and the second measurement, and to acquire the difference between the first detection signal and the second detection signal (See [0054], [0060]).
Regarding Claim 14, Kondoh teaches the wire rope inspection device according to claim 10, wherein the controller is configured or programmed to perform at least one of a correction of a sensitivity of the detection coil (See [0069]-[0075]) and a correction of a position at which the wire rope is detected with respect to the first detection signal or the second detection signal (See [0069]-[0075]), and then acquire the difference between the first detection signal and the second detection signal (See [0069]-[0075]).
Regarding Claim 15, Kondoh teaches a wire rope inspection system (system in Fig. 5; See [0056]-[0060]) comprising:
an inspection device including a magnetic field application unit (magnets 14/15 in fig. 5; See [0057]) configured to adjust a magnitude and a direction of magnetization of a wire rope (magnets 14/15 adjusts the direction and 
a detection coil (16R/16L in Fig. 5; See [0057]-[0058]) including a first receiving coil (16R in Fig. 5; See [0057]-[0058]) and a second receiving coil (16L in Fig. 5; See [0057]-[0058]), the detection coil being configured to detect a change in the magnetic field of the wire rope (See [0059]) based on a difference between a detection voltage (detection voltage V of two coils in fig. 7; See [0060]) that changes with a magnetic flux that passes through the first receiving coil and a detection voltage that changes with a magnetic flux that passes through the second receiving coil (result based on the difference /cancellation of flux passes through the two coils 16L and 16R; See [0062]); and
a control device (See test signal processing unit in Fig. 12; See [0073]-[0076]) configured or programmed to detect a state of the wire rope based on a difference at substantially a same position (two coils 16R and 16L are in same position; See [0057]-[0060]) between a first detection signal acquired by the detection coil in a first measurement (detection voltage of first coil 16R in first measurement; See [0057]-[0058]) and a second detection signal acquired by the detection coil in a second measurement after the first measurement ((detection voltage of second coil 16L in second measurement and may be performed after first measurement; See [0057]-[0058]; [0073]-[0076]).

    PNG
    media_image1.png
    925
    871
    media_image1.png
    Greyscale

Regarding Claim 16, Kondoh teaches the wire rope inspection system according to claim 15, wherein
the inspection device is configured to detect a change in an intrinsic magnetic property of the wire rope by the detection coil (detection voltage V of two coils in fig. 7; See [0060]); and
the control device is configured or programmed to acquire the difference between the first detection signal and the second detection signal (See test signal processing unit in Fig. 12; See [0073]-[0076]) at substantially the same position (two coils 16R and 16L are in same position; See [0057]-[0060]), and cancel an output based on the change in the intrinsic magnetic property of the wire rope (result based on the cancellation of flux passes through the two coils 16L and 16R; See [0062]).
Regarding Claim 17, Kondoh teaches a wire rope inspection method (method in Fig. 5; See [0056]-[0060]) comprising:
adjusting a magnitude and a direction of magnetization of a wire rope (magnets 14/15 adjusts the direction and magnetization in fig. 5; See [0058]), which is a magnetic body (magnets 14/15 in Fig. 5), by applying a magnetic field to the wire rope in advance by a magnetic field application unit (magnets 14/15 in fig. 5; See [0057]- [0058]);

performing a second measurement (first measurement is performed by tester 1A in Fig. 10; See [0068]-[0077]) for detecting the change in the magnetic field of the wire rope based on the difference between the detection voltage that changes with the magnetic flux that passes through the first receiving coil and the detection voltage that changes with the magnetic flux that passes through the second receiving coil and acquiring a second detection signal by the detection coil after the first measurement (See [0077]-[0080]); and
detecting a state of the wire rope based on a difference between the first detection signal and the second detection signal (output signals from two testers 1 and 1A are superimposed and opposed to each other, therefore based on difference of two tester’s signal; See [0067]-[0069]) at substantially a same position (two coils 16R and 16L are in same position; See [0070]-[0077]).

    PNG
    media_image2.png
    957
    876
    media_image2.png
    Greyscale

Regarding Claim 18, Kondoh teaches the wire rope inspection method according to claim 17, wherein the detecting the state of the wire rope includes acquiring the difference between the first detection signal and the second detection signal (output signals from two testers 1 and 1A are superimposed, therefore based on difference; See [0069]) at substantially the same position (two coils 16R and 16L are in same position; See [0070]-[0077]), and canceling an output based on a change in an intrinsic magnetic property of the wire rope (result based on the cancellation of flux passes through the two coils 16L and 16R; See [0062]).

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. HIROTA et al. (Pub NO. US 2019/0079053 A1) discloses Wire Rope Flaw detector.
	b. OUELLETTE et al. (Pub NO. US 2017/0023347 A1) discloses Device for Analysis of Synthetic Rope.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867  

                                                                                                                                                                                                      /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858